United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3356
                       ___________________________

                         Ahmed Abdulkadir Mohamed

                                            Petitioner

                                       v.

             William P. Barr, Attorney General of the United States

                                       Respondent
                                ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                          Submitted: October 22, 2020
                             Filed: December 23, 2020
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Ahmed Mohamed, a native and citizen of Somalia, petitions for review of an
order of the Board of Immigration Appeals (BIA) upholding the decision of an
immigration judge (IJ), which denied Mohamed’s motion to reopen removal
proceedings based on changed country conditions. For the following reasons, we
deny the petition for review.
                                         I.

       Mohamed was admitted to the United States as a conditional lawful permanent
resident on December 26, 2001, based on his marriage to a United States citizen.
That status was terminated on April 6, 2006, because Mohamed failed to appear for
an interview, which was scheduled for the purpose of removing the conditions on
his permanent residence. On August 13, 2007, the Department of Homeland
Security (DHS) initiated removal proceedings against Mohamed based on the
termination of his lawful status. Mohamed failed to appear for his first scheduled
hearing, but an IJ found inadequate proof of service and administratively closed the
proceedings. DHS moved to recalendar the proceedings, and a master calendar
hearing (a preliminary hearing for removal proceedings) ultimately took place on
September 21, 2011. At that hearing, the IJ ordered Mohamed removed in absentia
based on his failure to appear at the prior hearing. On January 10, 2017, Mohamed
filed a motion to reopen and rescind the in absentia order of removal. The IJ denied
the motion, and Mohamed did not appeal the decision to the BIA.

       On August 2, 2018, more than seven years after the 2011 final order of
removal, Mohamed filed a second motion to reopen and sought asylum; withholding
of removal; and protection under the Convention Against Torture (CAT). Mohamed
sought this relief based on changed country conditions in Somalia: an expressly
stated exception to the general 90-day time frame to file a motion to reopen removal
proceedings. See 8 U.S.C. § 1229a(c)(7)(C). Mohamed alleged that he would be
targeted by al-Shabaab and ISIS-Somalia because of his opposition to the
establishment of an authoritarian state based on Sharia law; his religion as a
moderate Muslim who opposes the extreme views held by both groups; and his
perceived status as an American or Americanized Somali. He argued that he would
be readily identified as an Americanized Somali due to his presence on Immigration
and Customs Enforcement’s (ICE) failed December 2017 repatriation flight in which




                                        -2-
ICE attempted to remove 92 Somalis from the United States.1 Mohamed further
alleged that al-Shabaab had more recently infiltrated the Somali government and had
the increased capacity and power to carry out its threats towards individuals like
Mohamed.

       On April 24, 2019, the IJ denied Mohamed’s motion to reopen in a written
decision.2 The IJ first discussed the various bars that Mohamed faced: the departure
bar, under 8 C.F.R. § 1003.23(b)(1); and the time and number bars, under 8 U.S.C.
§ 1229a(b)(5)(C), (c)(6), (c)(7), and the accompanying federal regulations.3 The IJ
found that Mohamed’s motion was barred by each of the provisions. The IJ then
moved on to Mohamed’s claim of changed country conditions, recognizing that if
sufficiently established, the time and numerical bars would not apply. The IJ
determined that the conditions in Somalia had not materially changed from the date
of Mohamed’s 2011 removal order; that al-Shabaab was participating in the same
type of violence prior to 2011 as Mohamed had alleged in his motion; that
al-Shabaab had previously garnered significant governmental power; and that

      1
       We detailed the events of this incident in Shire v. Barr, 967 F.3d 722, 724 n.1
(8th Cir. 2020).
      2
        Mohamed’s motion was originally considered by a separate IJ. That IJ
summarily dismissed the motion, but the BIA remanded the proceedings for a fully
developed and reasoned decision. The same IJ issued a second summary decision
denying Mohamed’s motion, which the IJ vacated shortly after discovering a conflict
of interest. The motion was reassigned to a second IJ whose decision is now at issue.
      3
       The so-called “departure bar” prevents petitioners from reopening their
removal proceedings when they have, subsequent to filing, departed from the United
States either voluntarily or involuntarily. The IJ found that this bar applied to
Mohamed because he sought asylum in Canada subsequent to filing his first motion
to reopen. The “time bar” requires that petitioners file a motion for reconsideration
or a motion to reopen within 30 and 90 days, respectively, of a final administrative
order. If the petitioner was removed in absentia and can demonstrate “exceptional
circumstances,” the petitioner can file a motion to reopen up to 180 days after such
order. Finally, the “numerical bar” limits petitioners to only one motion to
reconsider and one motion to reopen.

                                         -3-
Mohamed had no particular notoriety due to his presence in ICE’s December 2017
repatriation attempt. Accordingly, the IJ denied Mohamed’s motion to reopen.

       Mohamed appealed the decision to the BIA, which issued a decision on
October 4, 2019. The BIA agreed that Mohamed’s motion was both time- and
number-barred but refrained from making any determinations concerning the
application of a departure bar. The BIA found that the IJ did not clearly err in its
determinations concerning Somalia’s changed country conditions and upheld the
IJ’s decision, denying Mohamed’s motion to reopen. Mohamed then filed a petition
for review in this Court on October 31, 2019. He subsequently filed a motion for
emergency stay of removal, which this Court denied, and he was deported to Somalia
on December 5, 2019.

                                         II.

      Mohamed asserts that the BIA erroneously affirmed the IJ’s denial of the
motion to reopen removal proceedings based on changed country conditions
pursuant to 8 U.S.C. § 1229a(c)(7)(C) and 8 C.F.R. § 1003.23(b)(1), (4)(i).
Specifically, Mohamed asserts that the BIA failed to consider (1) al-Shabaab’s
increase in power from 2011 to 2018; (2) ISIS-Somalia’s emergence and growing
violence from 2011 to 2018; and (3) the impact of Mohamed’s personal
characteristics on changed country conditions.

       Generally, “[a]n alien may file one motion to reopen proceedings under [8
U.S.C. § 1229a],” 8 U.S.C. § 1229a(c)(7)(A) (emphasis added), and such motion
must be filed “within 90 days of the date of entry of a final administrative order of
removal,” id. § 1229a(c)(7)(C)(i) (emphasis added). Accordingly, Mohamed’s
motion to reopen is number- and time-barred, as it was his second motion and filed
more than seven years after the final administrative order. However, these bars do
not apply when the motion to reopen is “based on changed country conditions arising
in the country of nationality or the country to which removal has been ordered, if
[the] evidence [of such changed country conditions] is material and was not available


                                         -4-
and would not have been discovered or presented at the previous proceeding.” Id.
§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.23(b)(1), (4)(i). The petitioner bears the
burden of making a prima facia case that demonstrates “a change in country
conditions since his initial hearing that materially affects his claim to relief.” Sharif
v. Barr, 965 F.3d 612, 618 (8th Cir. 2020) (citing Zeah v. Lynch, 828 F.3d 699, 704
(8th Cir. 2016)).

       “We review decisions of the [BIA] denying motions to reopen or reconsider
for abuse of discretion.” Shire v. Barr, 967 F.3d 722, 725 (8th Cir. 2020) (quoting
Habchy v. Gonzales, 471 F.3d 858, 861 (8th Cir. 2006)). The BIA abuses its
discretion “where a decision is without rational explanation, departs from
established policies, invidiously discriminates against a particular race or group, or
where the agency fails to consider all factors presented by the alien or distorts
important aspects of the claim.” Id. (citation omitted). “Though we ordinarily
review only the BIA’s decision, ‘we also review the IJ’s decision as part of the final
agency action’ if ‘the BIA adopted the findings or the reasoning of the IJ.’” Etenyi
v. Lynch, 799 F.3d 1003, 1006 (8th Cir. 2015) (citation omitted).

      While Mohamed frames his assertions as legal errors on the part of the BIA,
his claims are best described as attacking the BIA’s factual determinations.
“[E]xamining changed country conditions is a factual issue.” Sharif, 965 F.3d at
620 n.2 (alteration in original) (citation omitted). As such, in reviewing factual
determinations, we utilize the substantial evidence standard: “The agency’s ‘findings
of fact are conclusive unless any reasonable adjudicator would be compelled to
conclude to the contrary.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (citation
omitted).

       Mohamed first contends that the BIA failed to consider al-Shabaab’s growing
power and influence in Somalia in its changed-country-conditions analysis.
Mohamed argues that al-Shabaab has had a “parabolic” presence in Somalia, with
its heights of power occurring in the late 2000s and now. See Pet’r’s Reply Br. 1-2.
We have acknowledged the possibility that a petitioner could present evidence of a


                                          -5-
material “escalation of violence and tension” such that a finding of changed country
conditions would be warranted. See Habchy, 471 F.3d at 867-68. However, the
standard remains that the petitioner must establish that the country conditions at the
time of his motion to reopen are materially different from those that existed at the
time of his initial proceedings. See Sharif, 965 F.3d at 618; see also Zeah, 828 F.3d
at 704 (“‘[E]vidence [that] reflects conditions substantially similar to those that
existed at the time of [the first] hearing’ does not show a change in country
conditions.” (second and third alterations in original) (citation omitted)). Here, the
IJ recognized al-Shabaab’s recent rise in power but concluded that the evidence
reflected “country conditions substantially similar to those in place at the time
[Mohamed] was ordered removed in 2011.” Admin. R. 99, ECF No. 4853065. The
IJ described in detail al-Shabaab’s acts of violence occurring immediately prior and
into 2011, while Mohamed presents only one reference that indicates that
al-Shabaab’s power began to wane in 2011. Therefore, we do not find “any
reasonable adjudicator would be compelled to conclude” that al-Shabaab’s presence
in Somalia is materially different than existed in 2011 based on Mohamed’s
evidence. Nasrallah, 140 S. Ct. at 1692.

      Mohamed next contends that the IJ and BIA failed to account for the
emergence and growth of ISIS-Somalia in its determination. The IJ did account for
the presence of ISIS-Somalia but ultimately determined that the “isolated
references” in the record were insufficient to establish Mohamed’s claims. Admin.
R. 98, ECF No. 4853065. Upon reviewing the record, we do not find that “any
reasonable adjudicator could be compelled to conclude the contrary.” Nasrallah,
140 S. Ct. at 1692.

       Finally, Mohamed contends that the IJ and BIA did not appropriately consider
his personal circumstances when determining whether the alleged changed country
conditions were material. Specifically, he argues that he will be more susceptible to
attack by al-Shabaab because he is “Westernized” and was involved in ICE’s failed
repatriation flight to Somalia in 2017. However, the IJ concluded that Westernized
Somalis face no greater threat of harm than existed at the time of Mohamed’s prior


                                         -6-
proceedings in 2011. The IJ further determined that Mohamed failed to sufficiently
show how his presence on the 2017 repatriation flight thrust him into “particular
notoriety” thereby creating a greater risk of persecution. We considered this exact
proposition in Shire, 967 F.3d at 726, and affirmed the IJ and BIA. After review of
the record, we do not find that it compels a contrary conclusion in this case.
Therefore, the IJ and BIA did not err in their determinations.

                                       III.

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -7-